Citation Nr: 0717379	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a vestibular 
disorder, claimed as vertigo in both ears.

2.  Entitlement to an increased disability rating for severe 
post-traumatic degenerative arthritis of the 
metatarsophalangeal joint of the right thumb, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to August 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a vestibular disorder, claimed as vertigo in 
both ears, and denied an increase above the existing 20 
percent disability rating for a right thumb disability.

In May 2007, the veteran wrote that he wished to withdraw his 
appeal as to both claims.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board claims 
for service connection for a vestibular disorder, with 
vertigo in both ears, and for an increased rating for a right 
thumb disability.

2.  In May 2007, prior to the promulgation of a decision in 
this appeal, the veteran submitted a request to withdraw his 
appeal as to both claims.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7015 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In May 2007, the veteran wrote that he wished to withdraw his 
appeal as to the claims for service connection for a 
vestibular disorder, with vertigo in both ears, and for an 
increased rating for a right thumb disability.  Thus, there 
is no remaining allegation of error of fact or law for 
appellate consideration, and the appeal is withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


